Citation Nr: 1809918	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  08-24 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an extraschedular rating for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to June 1969. This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.

In a September 2015 decision, the Board dismissed the claim for extraschedular rating for service-connected bilateral hearing loss, citing a lack of jurisdiction.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court). In a May 2016 Joint Motion for Vacatur and Remand, the Court vacated the Board's September 2015 decision and remanded the issue back to the Board for development as stipulated in the Joint Motion.  The Court found that the Board did have jurisdiction over the issue on appeal.

In July 2016, the Board denied this claim on the merits and the Veteran appealed to the Court. In April 2017, the Court granted a Joint Motion for Remand (Joint Motion), vacating the Board's July 2016 decision and remanding the issue back to the Board. The Joint Motion noted that the Board erred when it denied an extraschedular rating without addressing whether the Veteran's symptoms that he withdrew from conversations and avoided social situations was associated with hearing loss, and if so, whether they were contemplated by the rating criteria. Additionally, the Joint Motion noted that the Board failed to consider or discuss evidence which reasonably raised the issue of entitlement to an extraschedular rating based on the collective impact of the Veteran's hearing loss and PTSD. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2014).


FINDING OF FACT

The Veteran's bilateral hearing loss symptoms are contemplated by the rating criteria.
CONCLUSION OF LAW

An extraschedular rating for service-connected bilateral hearing loss is not warranted. 38 U.S.C. § 1155 (2014); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.85, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Extraschedular Consideration

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are made.  Bruce v. West, 11 Vet. App. 405 (1998); Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The regulations set forth eleven auditory acuity levels, designated from Roman numerals I to XI, in escalating order of hearing impairment.  38 C.F.R. § 4.85 (2016).  The appropriate auditory acuity level is determined based on a combination of the percentage of speech discrimination and the puretone threshold average.  Additional considerations apply when exceptional patterns of hearing loss are demonstrated, which are defined as either a) puretone averages of 55 or greater at 1000, 2000, 3000, and 4000 Hertz, or; b) a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a) (2016).  Once an acuity level is established for each ear, Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the appropriate disability evaluation.  The appropriate rating is determined based on a combination of the levels of hearing impairment established for each ear.

The issue of compensable rating for bilateral hearing loss is not for consideration at this time. Accordingly, audiometric findings and speech discrimination testing results are not addressed herein. Only the extraschedular portion of the rating is at issue. 

A July 2008 VA audiology note shows that the Veteran was seen for a hearing aid fitting. During an October 2008 VA PTSD examination, the Veteran reported that he had last worked full time 2-3 years prior for a battery manufacturer and a dollar store and he indicated he had back problems for a number of years. A March 2009 VA mental health record notes that the Veteran reported sleeping soundly, but wakes to investigate any small sound. The examiner stated that "at that point in discussion, he startled and turned to a sound, very small, made by construction somewhere in the building." The Veteran then reported that he takes out his hearing aids at night.  

The Veteran was afforded a VA audiology examination in June 2010. The examiner opined that the Veteran's hearing impairment did not render him unemployable.  The examiner noted that gainful employment should be possible with state of the art amplification, assistive technology, and/or vocational rehabilitation, particularly due to the Americans with Disabilities Act. This examiner provided an addendum opinion in February 2012, noting that the Veteran reported difficulty understanding words, especially with background noise or in crowds. The Veteran reported that he frequently asked others to repeat themselves or to speak more clearly and loudly, and that he listens to the television at a volume that is uncomfortable or annoying for others. The Veteran also stated that his hearing loss can cause withdrawal from conversations and avoidance of some social situations.  

In an August 2013 decision, the Director, VA Compensation Services, determined that entitlement to a compensable extraschedular rating was not warranted in this matter. The Director referred to the June 2010 VA examination findings and the February 2012 addendum opinion, as well as the Veteran's subjective complaints of difficulty performing some routine functions requiring good hearing and interaction with others. The Director, however, determined that the evidence of record failed to show that the Veteran's bilateral hearing loss disability presented an unusual or exceptional disability picture that would render impractical the application of the schedular criteria for bilateral hearing loss disability. In doing so, the Director noted that the evidence did not show that the Veteran has been or is unemployable due to his hearing loss, that the Veteran's symptoms were not contemplated by the rating criteria, or that the Veteran had any surgical procedures to treat his hearing loss. 
In an addendum statement dated July 2017, the Veteran reported that his bilateral hearing loss has continued to affect his daily life. The Veteran reported that he struggles to hear people in crowded situations and he has a difficult time hearing people on the phone. The Veteran stated that these limitations are incredibly frustrating, and due to his already quick temper, he lashes out when he struggles to hear someone.

Given the evidence as stated above, the Board finds that extraschedular rating is not warranted.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Thun v. Peake, 22 Vet. App. 111 (2008). In this regard, there must be a comparison between the level of severity and symptomatology of the Veteran's service- connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the Veteran's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required. Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996). Otherwise, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization. 38 C.F.R. § 3.321(b)(1).

In this case, the Veteran's symptoms and functional impairment are contemplated by 38 C.F.R. § 4.85, Diagnostic Code 6100 and 38 C.F.R. § 4.86. Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria. Although the criteria for hearing loss are strictly based on examination findings that are plugged into tables to determine the level of disability, built into this rating system is the recognition that the disability may impose functional impairment based on the Veteran's ability to understand speech. Hence, the rating is based, in part, on speech recognition (i.e., the Veteran's complaints of difficulty hearing when there is background noise, difficulty hearing his spouse, and communication difficulty and problems). See 38 C.F.R. § 4.85(a) (2017) ("An examination for hearing impairment for VA purposes . . . must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. Examinations will be conducted without the use of hearing aids."). Although the speech discrimination testing does not duplicate all listening situations, it offers consideration as to the level of functional impairment due to Veteran's ability to understand speech by testing without the assistance of hearing aids. 

The criteria of Diagnostic Code 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment. See Evaluation of Hearing Loss, 52 Fed. Reg. 17,607 (May 11, 1987). As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. § 4.85, 4.86a, 4.87a and Tables VI and VII. In particular, puretone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range. See Evaluation of Hearing Loss, 52 Fed. Reg. 17,607.

Overall, the new schedule was intended to evaluate hearing loss based on a combination of puretone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by puretone averaging may have significant impairment of speech and vice versa. Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores, and to recognize exceptional patterns of hearing impairment. See Evaluation of Hearing Loss, 52 Fed. Reg. 17,607.

The rating criteria for hearing loss were last revised, effective June 10, 1999. See 64 Fed. Reg. 25,206 (May 11, 1999). In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment. The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA. The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting. See Schedule for Rating Disabilities; Diseases of the Ear and Other Sense Organs, 59 Fed. Reg. 17295 (April 12, 1994).

Thus, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria. The Veteran was not shown to have an exceptional pattern of hearing impairment; his description of an inability to hear and discriminate speech has been properly measured according to pure tone averages and speech discrimination. In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology. 

Furthermore, the fact that the Veteran's hearing loss impacts the ordinary conditions of daily life, including his ability to work, (to the extent that this resulted in a loss of earning capacity) is contemplated in the schedule of ratings and is not a proper consideration for an extraschedular analysis. Given that the average impairment in earning capacity is the standard, within the current rating schedule, many veteran receiving benefits may experience a greater or lesser impairment of earning capacity than average as a result of their disability. Thun, 22 Vet. App. at 116. 

Moreover, "[c]oordination of the rating with impairment of function will . . . be expected in all instances." 38 C.F.R. § 4.21 (2017). Thus, although a particular diagnostic code may provide for evaluations of a disability in terms of objective clinical data rather than in terms of symptoms or functional impairment - as is the case with hearing loss disabilities - the purpose of the ratings themselves is necessarily to provide compensation for the symptoms and functional impairment caused by the disability in question, particularly with regard to how this impairment affects earning capacity. The Veteran's difficulty hearing and communicating, to include in different environments, is precisely the type of symptomatology and functional impairment contemplated by the rating criteria for hearing loss. Again, as noted in Thun, the rating criteria are averages and need not account for each individual circumstance in order to be adequate for evaluation purposes. Moreover, no VA examiner or treating clinician has indicated that the Veteran's hearing loss disability is otherwise exceptional or unusual such that an evaluation cannot be appropriately assigned through application of the schedular criteria. In sum, a comparison of the Veteran's hearing loss and associated functional impairment and the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b). The Veteran's experiences are congruent with the average impairment in earning capacity represented by his current rating for hearing loss.

With respect to functional impairment due to social isolation including withdrawing from conversations and avoiding social situations, these symptoms are not contemplated in the rating schedule to be symptoms associated with hearing loss.  However, the Veteran is separately service-connected for PTSD with major depressive disorder and those symptoms are considered within those evaluations.  For example, the most recent VA examination noted that the Veteran's psychiatric disorder is manifested by markedly diminished interest or participation in significant activities, a depressed mood, and difficulty in establishing and maintaining effective work and social relationships.  Accordingly, to consider these symptoms would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14 (2017) (providing that in general, the evaluation of the same disability or the same manifestations of disability under multiple diagnoses is to be avoided); Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (noting that when a Veteran has separate and distinct manifestations attributable to the same injury, he or she should be compensated under different diagnostic codes with different ratings).

Lastly, the Joint Motion noted that the Board erred when it failed to consider or discuss evidence which reasonably raised the issue of entitlement to an extraschedular rating based on the collective impact of the Veteran's hearing loss and PTSD. Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). However, in December 2017, the VA adopted a final rule clarifying that an extraschedular evaluation may not be based on the combined effect of multiple service-connected disabilities. See Extra-Schedular Evaluations for Individual Disabilities, 82 Fed. Reg. 57,830 (effective January 8, 2018) ("An extra-schedular evaluation may not be based on the combined effect of more than one service-connected disability.")  Therefore, the Board will not address the collective impact of the Veteran's hearing loss and PTSD.  


ORDER

Entitlement to an extraschedular rating for service-connected bilateral hearing loss is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


